                                tl^e ^Httiteb States! Bisitrtct Court
                          :lfor t{ie ^outl^em Bisitrtct of ({Georgia
                                         ^apcros(si Btbtsiton

               JORGE LUIS PEREZ-HERNANDEZ,

                           Petitioner,                       CIVIL ACTION NO.: 5:18-cv-22




               TRACY JOHNS,

                           Respondent.


                                               ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 20.   Petitioner Jorge Perez-Hernandez

              C'Perez-Hernandez") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation, GRANTS Respondent's unopposed Motion to

              Dismiss, and DISMISSES without prejudice Perez-Hernandez's 28

              U.S.C. § 2241 Petition for failure to exhaust his administrative

              remedies.    The Court DIRECTS the Clerk of Court to CLOSE this

              case and enter the appropriate judgment of dismissal.




A0 72A
(Rev. 8/82)
              The Court DENIES Perez-Hernandez in forma pauperis status on

              appeal.

                  SO ORDERED, this               5f                   2019




                                         y'LISA GODBEY WOOD, JUDGE
                                         .TED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
